                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                 SOUTHERN DIVISION
                                       LONDON

 UNITED STATES OF AMERICA,                           )
                                                     )
       Plaintiff,                                    )          No. 6:11-CR-46-REW
                                                     )
 v.                                                  )
                                                     )                 ORDER
 KENDRA LYNN ELDRIDGE,                               )
                                                     )
       Defendant.                                    )
                                                     )
                                                     )

                                        *** *** *** ***

       This matter is before the Court following Defendant Kendra Lynn Eldridge’s final

revocation hearing on four charges of violating supervised release. After conducting the hearing,

Judge Ingram recommended that the undersigned find Eldridge guilty of the charged violations of

supervision, revoke her supervision, and sentence her to a term of incarceration for 12 months

followed by no term of supervised release to follow. DE 189 at 11. Judge Ingram informed

Defendant of her right to object to the recommendation. Id. Defendant waived allocution. DE 190.

The prescribed fourteen-day objection period has passed, and neither Eldridge nor the United

States objected to the Recommendation.

       The Court is not required to “review . . . a magistrate’s factual or legal conclusions, under

a de novo or any other standard, when neither party objects to those findings.” Thomas v. Arn, 106

S. Ct. 66, 472 (1985); see also United States v. Walters, 638 F.2d 947, 949–50 (6th Cir. 1981)

(holding that a failure to file objections to a magistrate’s judge’s recommendation waives the right

to appellate review); Fed. R. Crim. P. 59(b)(2)–(3) (limiting de novo review duty to “any




                                                 1
objection” filed); 28 U.S.C. § 636(b)(1) (limiting de novo review duty to “those portions” of the

recommendation “to which objection is made”).

       The Court thus, with no objection from any party and on full review of the record, including

Judge Ingram’s thoughtful treatment, ORDERS as follows:

       1. The Court ADOPTS DE 189, ADJUDGES Defendant Eldridge guilty of the four

           charged violations of supervision; and

       2. The Court revokes the supervision term and SENTENCES Defendant Eldridge to a

           term of incarceration of 12 months, with no supervision to follow. The Court will enter

           an appropriate revocation judgment.

       This the 12th day of May, 2021.




                                                 2
